              Case 8:21-mj-00051-DUTY Document 2 Filed 01/28/21 Page 1 of 1 Page ID #:2
Submit this form bye-mail to:

CrimIntakeCourtDocs-LA@cacd.uscourts.gov For Los Angeles criminal duty.                                          ~''L~D

CrimIntakeCourtDocs-SAC~cacd.uscourts.~ov For Santa Ana criminal duty.

CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.


                                              UNITED STATES DISTRICT COURT                            }~,"
                                                                                                         f ~ ~'~~~ ~ u r         -.. ~ `1 4


                                                                                                      ~ ~~~a-~` ~`fi;' '~j~~~ Of ~ ~~L!'.
                                                                                                            ~+   '             ~ ~
                                            CENTRAL DISTRICT OF CALIFORNIA

                                                                          SE NUMBER:                   ~~~            ~.~.-----~--"°"
UNITED STATES OF AMERICA
                                                           PLAINTIFF
                    v.                                                     ~S = 21- MJ - oons~l -~~~c'~t
Mark SIMON                                                                      REPORT COMMENCING CRIMINAL
                                                                                                     ACTION
USMS#                                                   DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on January 28, 2021                 at6:00      ❑x AM ❑ PM
    or
    The defendant was arrested in then/a                    District of      n/a             onn/a           atn/a           ❑ AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:            ~ Yes         ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                    ~ Yes       ❑ No

4. Charges under which defendant has been booked:

     18 USC 1752(a)(1),(2); 40 USC 5104(e)(2)(D),(G)
                                                                     ~.
5. Offense charged is a:         ~ Felony              Mit~r'Offense ``       ❑Petty Offense              ❑Other Misdemeanor

6. Interpreter Required:         0 No        ❑Yes          Language: n/a

7• Year of Birth: 1971

8. Defendant has retained counsel:               ❑x No
    ❑ Yes         Name: n/a                                                     Phone Number: n/a

9• Name of Pretrial Services Officer notified: Sue Miracle

10. Remarks (if any):

11. Name: Chris Pryor                                              (please print)

12. Office Phone Number:(310)487-1969                                                  13. Agency: FBI

14. Signature: /s/                                                                     15. Date: January 27, 2021

CR-64(09/20)                                     REPORT COMMENCING CRIMINAL ACTION
